Exhibit 99.1 March 23, 2010 Sidoti Emerging GrowthInstitutional Investor Forum 1 Safe Harbor Statement This presentation includes “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the Securities Exchange Act of 1934, as amended, regarding, among other things, our business strategy, our prospects and our financial position.These statements can be identified by the use of forward-looking terminology such as “believes,” “estimates,” “expects,” “intends,” “may,” “will,” “should,” “could,” or “anticipates” or the negative or other variation of these similar words, or by discussions of strategy or risks and uncertainties.These statements are based on current expectations of future events. If underlying assumptions prove inaccurate or unknown risks or uncertainties materialize, actual results could vary materially from the Company’s expectations and projections.Important factors that could cause actual results to differ materially from such forward-looking statementsinclude, without limitation, risks related to the following: nIncreasing competition in the communications industry; and nA complex and uncertain regulatory environment. A further list and description of these risks, uncertainties and other factors can be found in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009. Copies of this Form 10-K, as well as subsequent filings, are available online at www.sec.gov, www.shentel.com or on request from the Company.The Company does not undertake to update any forward-looking statements as a result of new information or future events or developments. 2 Use of Non-GAAP Financial Measures Included in this presentation are certain non-GAAP financial measures that are not determined in accordance with US generally accepted accounting principles.These financial performance measures are not indicative of cash provided or used by operating activities and exclude the effectors of certain operating, capital and financing costs and may differ from comparable information provided by other companies, and they should not be considered in isolation, as an alternative to, or more meaningful than measures of financial performance determined in accordance with US generally accepted accounting principles.These financial performance measures are commonly used in the industry and are presented because Shentel believes they provide relevant and useful information to investors.Shentel utilizes these financial performance measures to assess its ability to meet future capital expenditure and working capital requirements, to incur indebtedness if necessary, return investment to shareholders and to fund continued growth.Shentel also uses these financial performance measures to evaluate the performance of its business and for budget planning purposes. 3 Agenda Introduction and Shentel Overview - Earle MacKenzie - EVP/COO Overview of Wireless Overview of Cable Overview of Wireline Financials - Adele Skolits - CFO 4 Shenandoah Telecommunications Company nReporting Segments: Wireless, Wireline and Cable nShentel Management Company: Allocation subsidiary for all employees and shared expenses Allocation Subsidiary Wireline Entities Wireless Entities Shenandoah Telecommunications Company Shentel Cable Company Shentel Service Company Shenandoah Mobile Company Shenandoah Cable Television Company Shentel Management Company Shentel Communications Company Shenandoah Telephone Company Shenandoah Personal Communications Company Shenandoah Network Company Shenandoah Long Distance Company Cable Entities 5 Business Overview nPublic companywith 4,400+ shareholders u≈ 70% individual / 30% institutional nSprint PCS Affiliate of Sprint Nextel nProfitable nStrong growth nHealthy balance sheet nContinuity of ownership & management nFocused business plan 6 Growth Strategy - Capitalize on Core Competencies nWireless uIncrease penetration in existing PCS footprint uLook for new wireless opportunities in surrounding geographic areas nCable uFocus on smaller less competitive markets uBuild clusters to gain operating efficiencies uUpgrade networks to offer “Triple Play” nWireline uAttractive markets at reasonable prices 7 Segment Overview Year Ending December 31, 2009 Total External Revenues $160.6 million Operating Income Before Depreciation & Amortization (OIBDA) by Segment Revenue by Segment 8 Agenda Introduction and Shentel Overview Overview of Wireless Overview of Cable Overview of Wireline Financials 9 PCS Overview nOnly remaining public Sprint Nextel affiliate n2.3 million licensed POPs n2.0 million covered POPs n223k total subscribers u11.0% penetration of covered POPs n476 CDMA base stations n334 EVDO enabled cell sites u95% EVDO covered POPs n$41,000 Estimated Average household income 10 Profile of the Sprint Nextel Relationship •Current contract through 2019 with two 10 year extensions •Upon expiration of contract - Shentel compensated based on enterprise value •Settlement simplification in place through contract unless amended by both parties Ø8% of Revenue - Spectrum, Brand, National Platform - Fixed for life of contract Ø8.8% of revenue - all other settlement items (billing, customer care, long distance, travel) - Can change annually with maximum of 12% •Plan to be able to offer: ØAll CDMA prepaid offerings by end of Q2 2010 Ø4G - York and Harrisonburg, PA - Q2 2010 11 Key Operational Metrics - PCS Periods Ending December 31 Retail Subscribers (000s) Number of Cell Sites Churn (%) EVDO Sites Non-EVDO Sites 12 Attractive Service Revenue Growth - PCS 12 Months Ending Gross Billed PCS Revenue ($ millions)1 1 Before credits and fees 13 % CAGR 13 PCS Revenues 12 Months Ending Billed Revenue ($ millions) Up 8% Bad Debt Management Fee Service Credits Service Fee Net Revenue 14 PCS Revenue per Subscriber Period Ending Gross Billed Revenue per Subscriber1 15 Wireless Segment 12 Months Ending Reported Revenue ($ millions) OIBDA ($ millions) 13% CAGR 16 Capital Expenditures - Wireless 12 Months Ending Capital Expenditures by Category ($ millions) # Cell Sites346411476503 % Covered POPs79%85%87%88% # EVDO Sites52211334365 % POPs Covered27%86%94%95% Other Capacity Coverage EVDO Towers 17 Agenda Introduction and Shentel Overview Overview of Wireless Overview of Cable Overview of Wireline Financials 18 Cable TV Overview nComplimentary (with LEC business) u15k Homes Passed u8k Video Subscribers nOffensive positioning (Outside ILEC) u36k Homes Passed u15k Video and 2k Internet Subscribers nAll two-way by Q3 2010 19 RGUs (000s) Excludes markets sold in November 2009 for all periods shown and only includes internet for areas outside ILEC service area Digital Internet Basic 20 Cable TV 12 Months Ending Revenue ($ millions) OIBDA ($ millions) Includes Rapid Communications acquisition December 1, 2008 21 Agenda Introduction and Shentel Overview Overview of PCS Overview of Cable Overview of Wireline Financials 22 Wireline Customers December 31, 2009 n24.4k LEC access lines nAcquisition of North River Telephone closed November 2nd u0.9k access lines n11.0k DSL subscribers u45% Penetration of Access Lines n3.4k dial-up Internet subscribers n10.9k long distance subscribers nOne FTTH community in service outside of LEC area nFiber Network uRoute miles: 1,558 23 Access lines (000s) -0.2% CAGR Internet Customers (000s) 1 DSL only available within LEC area 2 Dial-up offered inside and outside the LEC area Wireline Customers 1 2 NRTC 0.9K access lines acquired 11/2/2009 24 Wireline Overview 12 Months Ending Revenue ($ millions) OIBDA ($ millions) 25 Agenda Introduction and Shentel Overview Overview of PCS Overview of Wireline Overview of Cable Financials - Adele Skolits - CFO 26 Net Income from Continuing Operations ($ millions) Revenue ($ millions) 1 Shentel Converged Services has been reclassed as discontinued operations. All results have been restated. Wireless Wireline Cable 27 Operating Income ($ millions) Operating Income Before Depreciation & Amortization ($ millions) 1 Shentel Converged Services has been reclassed as discontinued operations. All results have been restated. 28 Key Financial Results - Consolidated 12 Months Ending Earnings Per Share - Continuing Operations1 Earnings Per Share -Net Income 2 1 Shentel Converged Services has been reclassed as discontinued operations. All results have been restated. 2 Includes $10.7 million write down of Converged Service Business Unit ($0.45 per share) in Q1 2009 29 Total Capex 12 Months Ending Capital Expenditures by Segment ($ millions) 30 Q&A 31 Appendix 32 Non-GAAP Financial Measure - Billed Revenue per Subscriber Period Ending 33 Dollars in thousands Wireless Wireline Cable Other Consolidated Operating Income Depreciation and amortization OIBDA Non-GAAP Financial Measure - OIBDA 12 Months Ended 12/31/2009 34 Dollars in thousands Wireless Wireline Cable Other Consolidated Operating Income Depreciation and amortization OIBDA Non-GAAP Financial Measure - OIBDA 12 Months Ended 12/31/2008 35 Dollars in thousands Wireless Wireline Cable Other Consolidated Operating Income Depreciation and amortization OIBDA Non-GAAP Financial Measure - OIBDA 12 Months Ended 12/31/2007 March 23, 2010 Sidoti Emerging GrowthInstitutional Investor Forum
